REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 18 and 20-34 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a device for reconstructing a spinous process of a vertebrae, comprising: a main portion having a first surface and a second surface, the first surface and the second surface being opposite and spaced apart from each other, the main portion defining at least a first one engaging hole and at least one through-seat, wherein the engaging hole and the through-seat extend through the first and second surfaces, and the at least one through-seat is configured for the insertion of ligaments to be reconstructed; one fixing bar transversely insertable into the engaging hole, wherein said device is fixable to the vertebrae, so that said main portion is configured for replacing the spinous process of the vertebrae to be reconstructed, wherein said fixing bar is realized in a single body, and wherein said first and second surfaces of the main portion are tapered and each surface comprises a widened portion and a narrow portion positioned at the opposite end of the main portion with respect to the widened portion, wherein the widened portion defines the engaging hole for the fixing bar.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest a spinal fixing equipment, comprising: a main portion having a first surface and a second surface, the first surface and the second surface being opposite and spaced apart from each other, the main portion defining at least one engaging hole and at least one through-seat for inserting ligaments to be reconstructed, wherein the engaging hole and the through-seat extend through the first and second surfaces; one transverse fixing bar transversely insertable into the engaging hole; a pair of side longitudinal bars suitable for being arranged in a sagittal 
Kretzer et al. (U.S. Publication No.2012/0109202 A1) disclose the claimed invention except for wherein the main portion comprises a first surface and a second surface, the first surface and the second surface being opposite and spaced apart from each other, the main portion defining at least one engaging hole and at least one through-seat for inserting ligaments to be reconstructed, wherein the engaging hole and the through-seat extende through the first and second surfaces.  Kretzer et al. disclose a main portion (see flexible elastic member 1002 in Figures 21-23) defining at least a first engaging hole (bore 1005) and at least one through-seat for the insertion of ligaments to be reconstructed (seat defined by leg portions 1002a and 1002b).  However, Kertzer et al. fail to disclose a first and second surface that both the engaging hole and the through-seat extend through. 


    PNG
    media_image1.png
    537
    552
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773